Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 1 of 40




               Exhibit B
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 2 of 40




                               1
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 3 of 40




                               2
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 4 of 40




                               3
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 5 of 40




                               4
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 6 of 40




                               5
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 7 of 40




                               6
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 8 of 40




                               7
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 9 of 40




                               8
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 10 of 40




                               9
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 11 of 40




                               10
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 12 of 40




                               11
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 13 of 40




                               12
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 14 of 40




                               13
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 15 of 40




                               14
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 16 of 40




                               15
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 17 of 40




                               16
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 18 of 40




                               17
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 19 of 40




                               18
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 20 of 40




                               19
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 21 of 40




                               20
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 22 of 40




                               21
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 23 of 40




                               22
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 24 of 40




                               23
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 25 of 40




                               24
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 26 of 40




                               25
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 27 of 40




                               26
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 28 of 40




                               27
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 29 of 40




                               28
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 30 of 40




                               29
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 31 of 40




                               30
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 32 of 40




                               31
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 33 of 40




                               32
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 34 of 40




                               33
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 35 of 40




                               34
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 36 of 40




                               35
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 37 of 40




                               36
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 38 of 40




                               37
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 39 of 40




                               38
Case 1:19-cv-04670-VEC Document 6-2 Filed 05/21/19 Page 40 of 40




                               39
